Citation Nr: 1227643	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee posttraumatic degenerative joint disease.

3.  Entitlement to service connection for claimed right knee degenerative joint disease, to include as secondary to the service-connected left knee posttraumatic degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of August 2007, March 2009 and April 2009 rating decisions by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Additionally, the claim of service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

From correspondence received from the Veteran in December 2008 and January 2009, it is clear that he seeks service connection for an acquired psychiatric disability, whether diagnosed as PTSD or depression.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



REMAND

The Board's review of the claims file reveals that additional development is necessary.  VA examinations must be performed.

The Veteran's claim of service-connection for acquired psychiatric disability, to include PTSD, must be remanded for a VA examination and opinion as to whether the current disability is related to service.  

The VA treatment records include diagnoses for PTSD and depression.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim, a VA examination and opinion as to whether the veteran has a current acquired psychiatric disorder that began during service or is related to some incident of service is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

As to the claim for an increased rating for the service-connected left knee disability, the Veteran reports worsening symptoms to include increased pain since the January 2009 VA examination.  

The Veteran should be afforded another VA examination to assess the current severity of his service-connected left knee degenerative joint disease.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the Veteran contends that he has right knee pain currently diagnosed as degenerative joint disease.  He asserts that his right knee pain is a result of increased reliance due to his weakened left knee.

The examiner in a March 2009 VA examination reviewed the Veteran's claim folder and an October 2006 X-ray study, but did not perform a physical examination of the Veteran.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007).  

Further, the March 2009 VA examiner did not provide an opinion as to whether the Veteran's right knee degenerative joint disease was aggravated by his service-connected left knee degenerative joint disease.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection may be awarded for disability made chronically worse by service-connected disability).  

Prior to readjudication, the Veteran must be scheduled for another VA examination,  updated X-ray studies, and an opinion as to whether the claimed right knee disability was caused or aggravation by the service-connected left knee disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (Interpretation of Examination Reports).

The Veteran has been receiving ongoing treatment from VA.  The most recent treatment records in the claims file are dated November 2009.  While on remand, the RO must seek to obtain any additional relevant records of VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify the treatment rendered by VA and non-VA health care providers for his claimed psychiatric condition since service.

After obtaining any necessary authorization for release of medical information, the RO must seek to obtain copies of outstanding records from any identified treatment source. 

The records sought must include copies of all potentially relevant records of VA treatment since November 2009.

The Veteran must also be advised that, with respect to private medical evidence he may alternatively obtain the records and submit them to the RO.

2.  The RO then should make arrangements for the Veteran to be scheduled for a VA examination for the purpose of determining the nature and likely etiology of the claimed psychiatric disorder.

The claims file should be made available to the examiner for review, and the clinician must indicate that the claims file was reviewed.  

The examiner must elicit from that Veteran and record a complete medical history referable to the claimed psychiatric disorder.   

The examiner must provide a diagnosis for each psychiatric disorder identified upon examination to include whether the Veteran has a diagnosis of a depressive disorder or PTSD.

If PTSD is diagnosed per the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the examiner should identify any stressor underlying such a diagnosis.  

For any diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the diagnosed disability had its clinical onset during service.  

The examiner must provide a fully reasoned explanation for his or her opinions.  

3.  The RO should make arrangements for the Veteran to be scheduled for VA examination to determine the nature and likely etiology of the claimed right knee condition and to ascertain the current severity of his service-connected left knee degenerative joint disease.  

The claims file should be made available to the examiner for review in connection with the examination, and the report should so indicate.  Any necessary tests or studies deemed necessary by the examiner should be conducted.  

After examining the Veteran and reviewing the entire record, the VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a right knee disability that was caused or aggravated by the service-connected left knee disability.   

With regard to the service-connected left knee degenerative joint disease, the VA examiner should provide detailed clinical findings to include complete range of motion studies and any functional loss due to pain or painful motion, weakened movement, premature or excess fatigability, or incoordination.  

5.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

